DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. in view of Kravets et al. (US10852411).
To claim 23, Joshi teach a system for wireless sensing (Fig. 1), comprising: 
a plurality of heterogeneous wireless devices forming a plurality of device-links in a venue (Fig. 2), wherein each of the plurality of device-links comprises two of the heterogeneous wireless devices, wherein one of the two heterogeneous wireless devices functions as a transmitter and the other one of the two heterogeneous wireless devices functions as a receiver (Fig. 2, paragraphs 0029, 0072); and 
at least one processor, wherein for each respective device-link of the plurality of device- links: 
a respective transmitter of the respective device-link is configured to transmit a respective wireless signal through a wireless multipath channel of the venue, 	the wireless multipath channel is impacted by a motion of an object in the venue, 	a respective receiver of the respective device-link is configured to receive the respective wireless signal through the wireless multipath channel, 	the respective received wireless signal differs from the respective transmitted wireless signal due to the wireless multipath channel of the venue and the motion of the object (as shown in Figs. 1-4, paragraphs 0018-0024),
the at least one processor is configured to obtain a respective time series of channel information (TSCI) of the wireless multipath channel based on the respective received wireless signal of the respective device-link, and to compute a respective linkwise motion statistics (link-MS) for the respective device-link based on the respective TSCI (Figs. 6-8, paragraphs 0029-0047, channel responses over time shows tracked motion),
wherein the at least one processor is further configured for: performing a sensing task associated with the motion of the object based on at least one of: all the TSCI or all the link-MS (paragraphs 0075-0079), computing a location-wise motion statistics (loc-MS) for a candidate location associated with a particular heterogenous wireless device based on multiple link-MS (paragraph 0079), and computing a location in the venue associated with the sensing task based on all the link-MS and the loc-MS (paragraphs 0075-0079).
But, Joshi do not expressly disclose wherein at least one link-MS of the multiple link-MS comprises a similarity score between a pair of temporally adjacent CI of respective TSCI associated with the at least one link-MS.
	Kravets teach a system of motion detection and localization based on bi-directional channel sounding (abstract, Figs. 1-6), wherein WiFi system is utilized (column 3 lines 41-65), measured channel state information (CSI) are analyzed (column 1 line 41 to column 2 line 62), and similarity of first and second channel variations are analyzed for detecting a category of motion or a location of the detected motion in the space during the timeframe (column 13 line 32 to column 14 line 47, column 18 line 33 to column 19 line 13, column 19 lines 44-62, wherein comparison is conducted over time, and said timeframe comprises multiple time pieces, e.g., a first set of wireless signals transmitted from a second device through a space at a first time in a timeframe, a second set of wireless signals transmitted from the first device through the space at a second time in the timeframe), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Adib, in order to further WiFi signal for motion detection.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Kravets into the system of Joshi, in order to further WiFi signal for motion detection.

To claim 1, Joshi and Kravets teach a method of a wireless sensing system (as explained in response to claim 23 above).



To claim 2, Joshi and Kravets teach claim 1.
Joshi teach wherein the respective link-MS comprises at least one of: time reversal resonating strength (TRRS), correlation, cross correlation, auto-correlation, inner product, or dot product (paragraph 0032, correlation involved).

To claim 3, Joshi and Kravets teach claim 2.
Joshi teach further comprising: preprocessing the respective TSCI (paragraphs 0075-0079); and smoothing the respective link-MS over time based on a smoothing filter (paragraphs 0080-0085, using Kalman filter).





Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US2017/0090026) in view of Kravets et al. (US10852411) and Nakao et al. (US2004/0192239).
To claim 4, Joshi and Kravets teach claim 3.
But, Joshi and Kravets do not expressly disclose further comprising: applying a correction to a particular link-MS associated with a particular device-link of the plurality of device-links based on a characteristic of the transmitter, the receiver, and the wireless signal associated with the particular device-link, wherein the correction is pre-determined or adaptively determined.
	Nakao teach a method of transmission correction comprising: applying a correction to a particular link-MS associated with a particular device-link of the plurality of device-links based on a characteristic of the transmitter, the receiver, and the wireless signal associated with the particular device-link, wherein the correction is pre-determined or adaptively determined (abstract, paragraphs 0013-0016), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Joshi and Kravets, in order to reduce noise interference. 




Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US2017/0090026) in view of Kravets et al. (US10852411), Nakao et al. (US2004/0192239) and Gao et al. (US2012/0282936).
To claim 5, Joshi, Kravets and Nakao teach claim 4.
Joshi, Kravets and Nakao teach further comprising: obtaining multiple TSCI of the wireless multipath channel based on a first received wireless signal of a first device-link the plurality of device-links (Joshi, paragraph 0077, multipath signals received), wherein at least one of the transmitter or the receiver associated with the first device-link comprises multiple antennas (Joshi, paragraph 0029, each of the transceivers may include one or more transmit/receive antennas), computing multiple first candidate link-MS based on the multiple TSCI, wherein each first candidate link-MS is computed based on a respective one of the multiple TSCI (Joshi, paragraph 0053, MIMO communications result multiple TSCI that would result into multiple candidate linkwise motion statistics), but Joshi and Nakao do not expressly disclose aggregating the multiple first candidate link-MS to compute a first link-MS associated with the first device-link, using a maximum ratio combining (MRC) scheme.
	Gao teach MIMO communications comprises aggregating the multiple first candidate link-MS to compute a first link-MS associated with the first device-link, using a maximum ratio combining (MRC) scheme (Fig. 5, paragraph 0131), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Joshi, Kravets and Nakao, in order to implement link aggregation by design preference.

To claim 6, Joshi, Kravets, Nakao and Gao teach claim 5.
Joshi, Kravets, Nakao and Gao teach wherein: each channel information (CI) of a particular TSCI associated with a second device-link the plurality of device-links comprises multiple components; the method further comprises: computing multiple second candidate link-MS based on multiple components of each CI of the particular TSCI, and aggregating the multiple second candidate link-MS to compute a second link-MS for the second device-link based on the particular TSCI, using a maximum ratio combining (MRC) scheme (as explained in response to claim 5 above, with respect to another link).




Claim(s) 7-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US2017/0090026) in view of Kravets et al. (US10852411), Nakao et al. (US2004/0192239), Gao et al. (US2012/0282936) and Schoettle et al. (US2009/0102654).
To claim 7, Joshi, Kravets, Nakao and Gao teach claim 6.
Joshi, Kravets, Nakao and Gao teach further comprising: partitioning the venue into a plurality of regions, wherein each region is a candidate location associated with the sensing task; associating each region with one of the heterogeneous wireless devices; and computing the location associated with the sensing task as one of the plurality of candidate locations (Joshi, Figs. 8A-9B, paragraphs 0057-0067, obvious as range or location of each wireless device determines reliability of collected channel information).
	Schoettle further teach partitioning the venue into a plurality of regions, wherein each region is a candidate location associated with the sensing task; associating each region with one of the heterogeneous wireless devices; and computing the location associated with the sensing task as one of the plurality of candidate locations (Fig. 5, paragraph 0018, 0035-0036), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Joshi, Kravets, Nakao and Gao, in order to assign monitoring zones.

To claim 8, Joshi, Kravets, Nakao, Gao and Schoettle teach claim 7.
Joshi, Kravets, Nakao, Gao and Schoettle teach further comprising: computing a respective location-wise motion statistics (loc-MS) for each candidate location based on all the link-MS to obtain a plurality of loc-MS; and computing the location based on all of the plurality of loc-MS (as explained in responses to claims 23 and 7 above).

To claim 9, Joshi, Kravets, Nakao, Gao and Schoettle teach claim 8.
Joshi, Kravets, Nakao, Gao and Schoettle teach further comprising: computing a measurement value based on a measure for each of the plurality of loc-MS; and detecting a target associated with the sensing task when at least one of the plurality of loc-MS has a measurement value greater than a first threshold (Nakao, paragraphs 0011; Schoettle, paragraph 0038).

To claim 10, Joshi, Kravets, Nakao, Gao and Schoettle teach claim 9.
Joshi, Kravets, Nakao, Gao and Schoettle teach further comprising: computing the location of the target as a candidate location whose loc-MS has a maximum measurement value among the plurality of loc-MS (obvious as maximum measurement meaning shortest range and most impacted channel response with presence of object, which leads to most probable location of the target).

To claim 11, Joshi, Kravets, Nakao, Gao and Schoettle teach claim 10.
Joshi, Kravets, Nakao, Gao and Schoettle teach further comprising: removing the location of the target from the plurality of candidate locations to obtain remaining candidate locations; detecting a second target associated with the sensing task when at least one loc-MS associated with the remaining candidate locations has a measurement value greater than a second threshold; and computing a second location of the second target as one of the remaining candidate locations whose loc-MS has a maximum measurement value among all loc-MS associated with the remaining candidate locations (as explained in response to claim 10 above, wherein different ranges/locations may obviously be determined by different measurement thresholds).

To claim 12, Joshi, Kravets, Nakao, Gao and Schoettle teach claim 11.
Joshi, Kravets, Nakao, Gao and Schoettle teach wherein each loc-MS comprises at least one of: a sum, a weighted sum, a product, a weighted product, an average, a median, a weighted sum of a function, or a weighted product of the function (Joshi, paragraph 0043).

To claim 13, Joshi, Kravets, Nakao, Gao and Schoettle teach claim 12.
Joshi, Kravets, Nakao, Gao and Schoettle teach further comprising: for a particular candidate location associated with a particular heterogeneous wireless device: partitioning all of the plurality of device-links into a first group and a second group, and computing the loc-MS for the particular candidate location based on a weighted sum of all the link-MS or a weighted product of all the link-MS, such that a first weight for each link-MS associated with the first group is greater than a second weight for any link-MS associated with the second group (as explained in response to claim 12 above, wherein weights associated with different locations would be different because distances from sensed object would be different and impacts to channel information would be different, which is well-known in the art, and would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate as implementation scenario, hence Official Notice is taken).

To claim 14, Joshi, Kravets, Nakao, Gao and Schoettle teach claim 13.
Joshi, Kravets, Nakao, Gao and Schoettle teach further comprising: for the particular candidate location, computing the loc-MS for the particular candidate location with a positive weight for each link-MS associated with the first group and a negative weight for each link-MS associated with the second group (as explained in response to claim 13 above, different ranges/distances lead to different weight contribution with respect to electromagnetic propagation environment disruption).

To claim 15, Joshi, Kravets, Nakao, Gao and Schoettle teach claim 14.
Joshi, Kravets, Nakao, Gao and Schoettle teach wherein: the first group comprises any device-link of which one of the transmitter or the receiver is the particular heterogeneous wireless device (Joshi, Fig. 2).

To claim 16, Joshi, Kravets, Nakao, Gao and Schoettle teach claim 15.
Joshi, Kravets, Nakao, Gao and Schoettle teach wherein: the first group comprises any distance-1 device-link for the particular candidate location; a distance-1 device-link is a device-link of which one of the transmitter or the receiver is the particular heterogeneous wireless device, and the other one of the transmitter or the receiver is considered a distance-1 device for the particular candidate location; the first group further comprises any distance-2 device-link for the particular candidate location; and a distance-2 device-link is an additional device link of which one of the transmitter or the receiver is a distance-1 device for the particular candidate location, and the other one of the transmitter or the receiver is considered a distance-2 device for the particular candidate location (as explained in responses to claims 11-14 above).

To claim 17, Joshi, Kravets, Nakao, Gao and Schoettle teach claim 16.
Joshi, Kravets, Nakao, Gao and Schoettle teach wherein: a weight for a distance-1 device-link is greater than or equal to a weight for a distance-2 device-link (Joshi, paragraphs 0063-0068, obvious as statistics from the shorter distance device-link would be more reliable).

To claim 18, Joshi, Kravets, Nakao, Gao and Schoettle teach claim 17.
Joshi, Kravets, Nakao, Gao and Schoettle teach wherein: the first group further recursively comprises any additional device-link of which one of the transmitter or the receiver is a distance-k device for the particular candidate location, and the other one of the transmitter or the receiver is considered a distance-(k+1) device for the particular candidate location (as explained in response to claim 16 above, Schoettle, paragraph 0018, expanding sensing regions).

To claim 19, Joshi, Kravets, Nakao, Gao and Schoettle teach claim 18.
Joshi, Kravets, Nakao, Gao and Schoettle teach wherein: a weight for a distance-k device-link is greater than or equal to a weight for a distance- (k+1) device-link (Joshi, paragraphs 0063-0068, obvious as statistics from the shorter distance device-link would be more reliable).

To claim 20, Joshi, Kravets, Nakao, Gao and Schoettle teach claim 19.
Joshi, Kravets, Nakao, Gao and Schoettle teach wherein: two device-links are associated with two particular heterogeneous wireless devices such that wireless signals are sent in both directions, and TSCI are obtained at both of the two particular heterogeneous wireless devices; and the two link-MS associated with the two device-links have identical weights in the computation of the loc-MS for the particular candidate location (Joshi, paragraphs 0080-0084, wherein links with identical weights would be an obvious scenario as location of object relative to the two wireless devices).

To claim 21, Joshi, Kravets, Nakao, Gao and Schoettle teach claim 20.
Joshi, Kravets, Nakao, Gao and Schoettle teach further comprising: replacing the two link-MS by a single link-MS which is equal to an aggregation of the two link-MS in the computation of the loc-MS for the particular candidate location (Schoettle, paragraph 0036, obvious as object location changes).

To claim 22, Joshi, Kravets, Nakao, Gao and Schoettle teach claim 21.
Though Joshi, Kravets, Nakao, Gao and Schoettle do not expressly disclose comparing a first collection of all the device-links in the wireless sensing system with a second collection of all possible device-links in a fully-connected configuration of the plurality of heterogeneous wireless devices; determining at least one missing device-link which is a device-link present in the second collection but absent in the first collection; and applying a correction to the weights of the device-links in the first collection in the computation of the loc-MS, based on a hypothetical weight for each missing device-link, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement for ensuring channel information statistic reliability as object position changes and/or electromagnetic propagation environment changes, hence Official Notice is taken.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        December 10, 2022